Citation Nr: 0923874	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  98-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1978 to April 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board is simultaneously issuing 3 separate decisions 
regarding the appellant's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
In one of these decisions, the Board is dismissing the 
appellant's September 2006 "claim" of entitlement to a 
TDIU.  In the other decision, the Board is vacating its July 
2007 decision regarding the issue of entitlement to a TDIU 
because of a due process issue concerning VA's constructive 
possession of relevant evidence that was not considered in 
the appeal of the December 1997 rating decision.  Herein, the 
Board is remanding the appeal of the December 1997 rating 
decision in order for the RO to consider that evidence and 
all other relevant evidence submitted to or obtained by the 
RO since November 2007, the date of the RO's last letter to 
the appellant requesting further evidence.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In October 1996, the appellant submitted a claim of 
entitlement to a TDIU.  A rating decision in December 1997 
denied and the appellant perfected an appeal of this issue.  
After an extensive adjudicative history, the Board issued a 
final decision denying this claim in July 2007.  See 38 
C.F.R. §§ 20.1100, 20.1104 (2008).  Prior to the Board's July 
2007 decision, the appellant submitted two additional 
"claims" of entitlement to a TDIU; the first in November 
2002, the second in September 2006.  The RO developed each of 
the additional "claims" in separate, parallel tracks in 
addition to the appellant's original October 1996 claim.

Although the appellant submitted "claims" of entitlement to 
a TDIU in November 2002 and September 2006, the Board finds 
that the RO erroneously developed such submissions as new, 
separate claims.  As noted above, when the appellant 
submitted the November 2002 and September 2006 "claims," 
his October 1996 claim was still pending.  The pending 
October 1996 claim effectively transforms the November 2002 
and September 2006 "claims" into evidence that should have 
been considered in the appeal from the December 1997 rating 
decision.  Likewise, development stemming from the November 
2002 and September 2006 "claims" should have been 
considered in the appeal of the December 1997 rating 
decision.

In one of the decisions being issued simultaneously to this 
one, the Board has vacated its July 2007 decision with 
respect to the appellant's claim of entitlement to a TDIU.  
Because the evidence associated with the November 2002 and 
September 2006 "claims" was not forwarded to the Board, the 
Board was unable to consider pertinent evidence in 
constructive possession of VA at the time of the July 2007 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  As such, vacating the July 
2007 decision with respect to the issue of entitlement to 
TDIU was necessary to ensure the appellant was afforded due 
process under the law.

Because the pendency of the October 1996 claim transforms the 
November 2002 and September 2006 submissions from "claims" 
into evidence, subsequent RO adjudications of the November 
2002 and September 2006 "claims" are effectively rendered 
null and void.  See generally 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008).  As such, 
evidence generated as a result of developing the November 
2002 and September 2006 "claims" has not been properly 
considered by the RO in connection with the appeal of the 
December 1997 rating decision.  See 38 C.F.R. § 20.1304 
(2008).

The appellant has submitted two additional "claims" of 
entitlement to a TDIU; one dated in July 2007, the other in 
July 2008.  While these "claims" of entitlement were 
submitted after the Board's July 2007 decision, the Board 
finds that neither represents a new claim of entitlement and, 
instead, both represent the most current evidence of the 
appellant's employment history and employment status.  These 
submissions also come to the Board without RO consideration.  
Id.


Given that the Board has vacated the July 2007 decision with 
respect to the appellant's October 1996 TDIU claim, the 
February 2005 supplemental statement of the case is the last 
RO consideration of the evidence in connection with the 
appeal of the December 1997 rating decision.  

Subsequent to the February 2005 supplemental statement of the 
case, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  Accordingly, the appellant has not been provided 
compliant notice.

Accordingly, the case is remanded for the following action:

1.  The RO must provide appropriate VCAA 
notice to the appellant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected 
disabilities since November 2007, the date 
of the RO's last letter to the appellant 
requesting further evidence in support of 
his claim of entitlement to a TDIU.  The 
RO must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal of the December 1997 rating 
decision must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

